United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3700
                       ___________________________

                        Michael A. Dean; Pat Edmonds

                     lllllllllllllllllllll Plaintiffs - Appellants

                                  Jean P. Gibson

                                      Plaintiff

                                          v.

  Supt. Michael Bowersox; Patricia Cornell; Don Roper; Ricky Fisher; Terrena
   Ballinger; Mike Kemna; Dwayne Kempker; Greg Hadley; Troy Wade; John
   Rogers; Waylon Wilson; Kenneth Leeder; LaDonna M. Buckner; Princess
                Fahnestock; Missouri Department of Corrections

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Springfield
                                ____________

                          Submitted: January 27, 2015
                            Filed: February 2, 2015
                                [Unpublished]
                                ____________

Before BYE, SMITH, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Michael Dean and Pat Edmonds brought this 42 U.S.C. § 1983 action
challenging, on First Amendment grounds, certain prison regulations related to
magazines allowed in their institution. Following an earlier remand by this court, the
district court1 entered a summary judgment decision against Dean and Edmonds, and
they appealed. Thereafter, this court ordered briefing regarding certain facial and
as-applied challenges. Upon consideration of the parties’ arguments in their briefs,
and after careful de novo review of the record, see Mack v. Dillon, 594 F.3d 620, 622
(8th Cir. 2010) (per curiam) (standard of review for summary judgment), we conclude
that summary judgment was properly granted, see Thornburgh v. Abbott, 490 U.S.
401, 407-08, 418-19 (1989); Turner v. Safley, 482 U.S. 78, 89-91 (1987).
Accordingly, we affirm the decision of the district court. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-